City of Syracuse Indus. Dev. Agency v COR Dev. Co., LLC (2017 NY Slip Op 04671)





City of Syracuse Indus. Dev. Agency v COR Dev. Co., LLC


2017 NY Slip Op 04671


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


717 CA 16-01046

[*1]CITY OF SYRACUSE INDUSTRIAL DEVELOPMENT AGENCY, PLAINTIFF-APPELLANT,
vCOR DEVELOPMENT COMPANY, LLC, COR INNER HARBOR COMPANY, LLC, COR VAN RENSSELAER STREET COMPANY, LLC, COR WEST KIRKPATRICK STREET COMPANY, LLC, AND COR WEST KIRKPATRICK STREET COMPANY, III, INC., DEFENDANTS-RESPONDENTS. 


BARCLAY DAMON, LLP, SYRACUSE (JON P. DEVENDORF OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (James P. Murphy, J.), entered March 31, 2016. The order and judgment granted the motion of defendants to dismiss the amended complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court